PER CURIAM.
Kevin Olmstead appeals the denial of his ;pro se “motion for voluntary relinquishment of jurisdiction.” In 1982 the trial court retained jurisdiction, pursuant to section 947.16(3), Florida Statutes (1981), for ten years. Olmstead claims to have completed eight years with a good institutional record, and to be eligible for an earlier release date if the trial court’s “jurisdic*869tional hold” is relaxed. He suggests no legal reason why the trial court should be compelled to perform this discretionary act. Therefore, we believe the motion is analogous to a motion to mitigate sentence pursuant to Florida Rule of Criminal Procedure 3.800(b), the denial of which is not appealable. Davenport v. State, 414 So.2d 640 (Fla. 1st DCA 1982).
Appeal dismissed.
RYDER, A.C.J., and CAMPBELL and THREADGILL, JJ., concur.